Citation Nr: 0732134	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  03-36 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of 
surgery on left fifth toe.

4.  Entitlement to service connection for arthritis of the 
left foot, to include as secondary to surgery on left fifth 
toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
April 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The veteran appeared and testified at a hearing before the 
undersigned Veterans Law Judge in June 2007.  At that 
hearing, the veteran submitted in a writing a request to 
withdraw the issues of service connection for diabetes and 
hypertension.   
As set forth below, therefore, the Board dismisses these 
issues.

The issues of service connection for residuals of surgery on 
the left fifth toe and arthritis of the left foot, however, 
remain in issue and are addressed in the REMAND portion of 
the decision below.  These issues are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In June 2007, prior to the promulgation of a decision in this 
appeal, the Board received notification from the veteran that 
a withdrawal of his appeal of the denials of service 
connection for diabetes and hypertension is requested.




CONCLUSION OF LAW

The criteria for a withdrawal of the Substantive Appeal by 
the veteran for the claims of entitlement to service 
connection for diabetes mellitus and hypertension have been 
met.  38 U.S.C.A. § 7150(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2007).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2007).  In a written 
statement submitted in June 2007, the veteran has withdrawn 
his appeal of the denials of entitlement to service 
connection for diabetes mellitus and hypertension and, hence, 
there remains no allegation of error of fact or law for 
appellate consideration on these matters.  Accordingly, the 
Board does not have jurisdiction to review the appeal of 
these issues, and it is dismissed without prejudice.
  

ORDER

The appeal for entitlement to service connection for diabetes 
mellitus is dismissed.

The appeal for entitlement to service connection for 
hypertension is dismissed.




REMAND

The Board finds that remand is necessary for further 
assistance to the veteran in developing his claims for 
service connection for residuals of surgery on the left fifth 
toe and arthritis of the left foot.  

First the Board finds that additional efforts should be 
undertaken to obtain the veteran's service medical records.  
The claims file shows that the veteran served two periods of 
active service from April 1969 to April 1971 and April 1971 
to April 1977.  At the time the veteran filed his claim, 
however, he only submitted a copy of his DD214 from April 
1971 to April 1977.  In October 2002, a request was made to 
the NPRC (Code 13) for the veteran's service medical records 
and certain pages of his personnel file but only for the 
period of service from April 1971 to April 1977.  In November 
2002, the NPRC responded as follows:  "RESPONSE: 99  THE 
RECORD NEEDED TO RESPOND HAS NOT YET BEEN RETIRED TO CODE 13.  
YOUR 3101 HAS BEEN FORWARDED TO CODE 11 FOR REPLY.  ANY 
FOLLOW-UPS SHOULD BE ADDRESSED TO THAT OFFICE."  

In February 2003, a memorandum was prepared and placed in the 
file constituting a formal finding on the unavailability of 
service medical records.  In that memorandum, it indicates 
that on October 28, 2002, Pies request was submitted with a 
response received on January 15, 2003, that the service 
medical records were not of record.  The Board notes that the 
January 15, 2003, response date indicated in the memorandum 
is in fact the above-referenced November 2002 response.  
January 15, 2003, is simply the date that the NPRC's response 
was printed for the file.  The response itself indicates that 
the overall completion date of the request was November 4, 
2002.  

Thus the Board finds that there is insufficient evidence in 
the claims folder to establish that all efforts had been 
taken by February 2003 to obtain the veteran's service 
medical records to support the formal finding of 
unavailability.  There is no record of a response from 
Address Code 11 or of any follow-up by the RO.

Furthermore, the Board finds that subsequent evidence 
indicates that the veteran's service medical records may be 
other than at the NPRC.  The veteran obtained a full copy of 
his available personnel records from the NPRC and submitted 
them to the RO in March 2004.  These records show that, after 
his discharge from active service, the veteran served in the 
Army Reserve until March 1981.  He then immediately 
reenlisted in the California Army National Guard.  There is 
no record that the veteran has been discharged from the 
California Army National Guard.  

These records also include a copy of a letter from the 
Department of the Army, Office of the Adjutant General to the 
California Army National Guard dated in August 1983.  This 
letter appears to be responding to a request for records and  
indicates that the request was forwarded to the NPRC for 
action and reply.  

Thus it appears that the veteran may still be enlisted in the 
California Army National Guard.  Given the NPRC's response 
and the August 1983 letter, it is possible that the veteran's 
service medical records may be with either the California 
Office of the Adjutant General or the veteran's National 
Guard unit.  The records indicate that the veteran's National 
Guard unit assignment is "HHC 40th INF DISCOM" in Long 
Beach, California.  Thus on remand, efforts should be made to 
contact these offices to see if they have the veteran's 
service medical records.

Furthermore, the veteran appeared and testified before the 
undersigned at a hearing in June 2007.  At this hearing, he 
testified that the surgery on his left fifth toe was 
performed while he was stationed in California.  His 
personnel records show he was stationed at Fort Ord, 
California, from August 1974 until his discharge in April 
1977.  Moreover, a performance evaluation dated in September 
1976 indicates the veteran's performance during the prior 
seven months was "marred by a series of unfortunate medical 
problems."  This time frame is consistent with the 
statements of the veteran and his family as to when the 
surgery happened, especially his brother's statement that the 
veteran was not able to attend his wedding in July 1976 
because of an injury.  

Since hospital records are often kept separate from a 
veteran's service medical records, the Board finds that a 
search of the records of the army hospital at Fort Ord, 
California, should be made for any reference to treatment of 
the veteran's left fifth toe for the period of February 1976 
through August 1976, which is the period related to the 
above-referenced performance evaluation and appears to be the 
most likely timeframe during which the surgery on the 
veteran's left fifth toe would have occurred.  

If the above development results in evidence of claimed toe 
surgery in service, any further action considered necessary 
should be taken to assist the veteran, including providing a 
VA examination to determine what, if any, current residuals 
the veteran may have as a result of surgery on the left 
little toe, including arthritis of the left foot, and whether 
any arthritis found in the left foot is either directly 
related to service or is secondary to the surgery on the left 
fifth toe.

Finally, since the last duty to assist letter was sent to the 
veteran in October 2002, there have been changes in VA's duty 
to notify and assist the veteran.  Thus, the veteran should 
be provided with a new duty to assist letter that complies 
with VA's current duties to notify and assist the veteran.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with written notice 
that is compliant with VA's current duty to 
notify and assist the veteran.

2.  Contact the California Office of the 
Adjutant General, the veteran's National 
Guard unit ("HHC 40th INF DISCOM" in Long 
Beach, California), or any other appropriate 
agency or office and request the veteran's 
service medical records.  Associate all 
requests and records received with the 
claims file.  If records are unavailable 
from any sources, a negative reply is 
requested.

3.  Contact the National Personnel Records 
Center and request it conduct a search of 
the records of the army hospital at Fort 
Ord, California, for the period of February 
1976 through August 1976 for any reference 
to treatment, including surgery, for the 
veteran's left fifth toe.

4.  When the above development has been 
accomplished and any available evidence has 
been obtained including any evidence of the 
claimed toe surgery in service, any 
additional development considered necessary 
should be accomplished including requesting 
a VA foot examination.  The examiner should 
be asked to identify the residuals, if any, 
from the surgery on the left fifth toe, 
including whether there is arthritis of the 
left foot, and to render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that any arthritis found in the left foot is 
related to any disease or injury incurred 
during service or is proximately due to or 
the result of surgery on the left fifth toe.  

5.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished and the 
VA examination report, if any, is complete, 
the veteran's claims should be 
readjudicated.  If such action does not 
resolve the claims, a Supplemental Statement 
of the Case should be issued to the veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, these claims should 
be returned to this Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


